Opinion,
Mr. Justice Sterrett :
The prisoner was tried and convicted of patricide of the first degree, the most heinous type of murder. The corpus delicti was clearly proved. The evidence was quite sufficient to justify the jury in finding that the prisoner’s father was brutally murdered. The position in which the deceased was found, the nature of the wounds that must have caused his almost instantaneous death, the character of the instrument with which they appeared to have been inflicted, and all the surrounding circumstances, pointed to the commission of a wilful, deliberate, and premeditated murder. But of course that was a question of fact for the jury, and to them it was fairly and impartially submitted.
The main question of fact was whether the prisoner was the guilty agent. There was no direct and positive evidence of his guilt. The evidence was entirely circumstantial, but it was sufficient to justify the submission of the case to the jury; *507and that was done in a clear and comprehensive charge embodying such instructions as were necessary for the guidance of the jury in properly considering and applying the evidence.
Some exceptions taken to the rulings and charge of the court, have been assigned for error.
The first specification is without merit. The practice of standing aside jurors had its origin in the construction given by the courts to the statute 33 Edward I., enacted in 1305; and like many other customs, it descended to us from the mother country. Tn the higher grades of felony, at least, the practice has been so long continued, and so uniformly sanctioned that it has acquired the force of positive law: Haines v. Commonwealth, 100 Pa. 317. No good reason can be suggested why it should not be adhered to in the case of jurors brought into court on a special venire, as well as those on the regular panel.
There was no error in disallowing the questions recited in the second and third specifications. Under the circumstances the proposed evidence was neither competent nor relevant.
The subjects of complaint in the fourth to ninth specifications inclusive are instructions on the subject of alibi. The sentence which constitutes the fourth specification is improperly severed from its' connection with the next succeeding sentence. When read together as they appear in the charge they are as follows: “ The setting up of an alibi by the prisoner does not relieve the commonwealth from furnishing, as it has done here, full proof of the commission of the offence or crime charged. Nor does his setting up an alibi as a defence change the burden of proof cast upon the commonwealth by his plea of not guilty, or waive his right to demand from the commonwealth, before he can be convicted, full and complete proof of his guilt beyond a reasonable doubt.” The first sentence relates to the necessity of proving the corpus delicti. The second to the necessity for full and complete proof of guilty participation in the felony. There is no error in either, and when read together as they were to the jury, the idea intended to be conveyed is perfectly clear, and must have been so to the minds of the jury.
What was said by the learned president of the Oyer and Terminer, in relation to the defence of alibi, constitutes a full, clear, and accurate statement of the law on that subject. The burden of proving it was clearly on the prisoner. If he failed *508to do so to the satisfaction of the jury, the alleged alibi, as a substantive defence, was valueless; but that did not deprive him of the benefit of his evidence on that subject, so far as it, in connection with other testimony in the case, may have had a tendency to create a reasonable doubt as to his guilt. Immediately after instructing the jury that an alibi “ is valueless as a complete defence,” unless it is proved “ to the satisfaction of the jury,” the learned judge said: “But, an alibi is as much a traverse of the crime charged, however, as any other defence, and proof tending to establish it, though not clear, may, with other facts of the case, raise a reasonable doubt of the guilt of the accused, and therefore it must not be excluded from the cause and the jury.”
In Meyers v. Commonwealth, 83 Pa. 141, cited by the prisoner’s counsel, the court below had instructed the jury that they must “ be satisfied beyond a reasonable doubt,” etc. This court, commenting on that part of the charge, said: “ This statement is too stringent, and throws the prisoner upon a degree of proof beyond the legal measure of his defence. That measure is' simply proof which is satisfactory—such as flows fairly from a preponderance of the evidence. It need not be beyond doubt.....Where the evidence raises a balancing question, and the mind is brought to determine its preponderance, there may be a doubt still existing in the mind, yet the actual weight may be with the prisoner, and this proof should be considered satisfactory.” Other authorities to the same effect might be cited, but it is unnecessary.
All the evidence, including that bearing on the question of alibi, was fully and carefully submitted to the jury, with special instructions that if, from all the evidence in the case, they had a reasonable doubt of the prisoner’s guilt, their verdict should be not guilty. If there was any error in the trial of the cause it was in the finding of the jury that the prisoner was the guilty agent. The court below, who heard the testimony and saw the witnesses, was satisfied with the finding of the jury. There is nothing on the record to justify us in setting aside the verdict.
Neither of the specifications of error is sustained.
Judgment affirmed, and it is ordered that the record be remitted to the court of Oyer and Terminer of Lancaster county, for the purpose of execution.